Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered December 13, 1989, convicting her of conspiracy in the fifth degree, grand larceny in the second degree (four counts), grand larceny in the third degree (two counts), attempted grand larceny in the third degree, criminal possession of a forged instrument in the second degree (nine counts), and offering a false instrument for filing in the first degree (11 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We find that the sentence imposed was neither harsh nor excessive. The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.